DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I and claims 1-19 and 22 in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that a thorough search of the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions.  This is not found persuasive because each species requires unique features not required in the search of the other species. For example, Species II would require a search wherein the bottom wall may cover the entire lower end of the water guide 50 and replaces the upper filter cover 46, and Species III requires a search wherein the upper wall 57 may extend from the first vertical wall 531 at an inner side of the groove 541 and the upper wall 57 may replace the partition plate 38. 
If applicant is traversing on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60, 100, and 38’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. 0025 cites “such that the inner tank wall 113 is inclined The first” is missing a period after “inclined”.
  Para. 0068 cites “water guide 50” when it seems to be referring to water guide 50’.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19, and 22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "the water tank".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it is referring back to the tank in line 1. For the purposes of examination, the water tank and the tank in line 1 is interpreted to mean the same tank.  
Dependent claims 2-19 and 22 fail to cure the deficiencies of claim 1 detailed hereinabove.
Claim 17 recites the limitation "the second vertical wall".  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends on claim 10 but the second vertical wall is first claimed in claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.

Claims 1-3, 11-12, 15-16, and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Qiu (CN 203618522).
Regarding claim 1, Qiu teaches of (Fig. 2, seen below) a liquid dispenser (Abstract, water fountain), comprising:
a tank having an upper opening defined by an upper end of a wall (Fig. 1, seen below, storage barrel 8);
a pump installed in the water tank (pump 14);
a pipe through which liquid discharged from the pump is transferred (water outlet 12);
a plate (cover plate 1) provided above the wall of the tank over which liquid supplied from the pipe flows (above the walls of tank 8 in which liquid from pipe 12 flows);
a liquid guide (upper cover 2) provided on and supported by the wall of the water tank (supported on the wall of tank 8), wherein an outer wall of the liquid guide (cover 2) at least partially protrudes upward and outward from the upper end of the wall of the tank (seen in Fig. 2).

    PNG
    media_image1.png
    508
    504
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    363
    424
    media_image2.png
    Greyscale

Annotated Fig. 1: Figs. 1 and 2 of Qiu
Regarding claim 2, Qiu teaches of the invention in claim 1, and wherein the liquid guide (2) includes a bottom wall extending inward from a bottom end of the outer wall (arrow pointing to the bottom wall in Fig. 2 above).

Regarding claim 3, Qiu teaches of the invention in claim 2, and wherein at least one hole is formed in the bottom wall (Fig. 2, holes in the bottom wall).

Regarding claim 11, Qiu teaches of the invention in claim 1, wherein (Fig. 2) the pump (14), the pipe (12), and the plate (2) form an inner assembly mounted on the liquid guide (mounted to the center of the liquid guide).

Regarding claim 12, Qiu teaches of the invention in claim 1, wherein (Fig. 2) the liquid guide (2) includes an inner wall spaced inward from the outer wall (arrow pointing to the vertical inner wall of the cover plate 1 in Fig. 2 above), and a drain passage is formed between the outer wall and the inner wall (holes of the bottom wall acts as the drain passage).

Regarding claim 15, Qiu teaches of the invention in claim 12, and further including a bottom wall (arrow pointing to the bottom wall in Fig. 2 above) connecting the outer wall (2) and the inner wall (arrow pointing to the inner wall in Fig. 2 above), wherein the bottom wall includes at least one hole to discharge liquid passing through the drain passage into the tank (multiple holes in the bottom wall to discharge liquid through the drain passage into the barrel 8). 

Regarding claim 16, Qiu teaches of the invention in claim 15, and wherein the inner wall includes first and second vertical walls (seen in the arrows in Annotated Fig. 2 below) connecting the upper surface of the inner wall and the bottom wall (connects to the upper surface of the inner wall and the bottom wall). 

    PNG
    media_image3.png
    553
    521
    media_image3.png
    Greyscale

Annotated Fig. 2: Zoom in to Fig. 2 of Qiu

Regarding claim 19, Qiu teaches of the invention in claim 1, and further including (Fig. 2) a filter assembly (filtering device 9) provided inside the tank (inside tank 8) to filter liquid in the tank (filtering device), wherein the filter assembly (9), the pump (14), the pipe (12), the plate (1), and the liquid guide (2) form an inner assembly mounted on the wall of the tank (forms inside the tank 8 and is mounted on the wall of the tank 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 203618522) in view of Plante (US 2006/0174838).
	Regarding claim 5, Qiu teaches of the invention in claim 1, but does not appear to teach of wherein the wall of the tank includes an inner tank wall that is inclined outward from a bottom end to a top end, and
the outer wall of the liquid guide is supported by the inner tank wall.
Plante teaches of (Fig. 6) wherein the wall of the tank includes an inner tank wall (wall of bottom cover 32) that is inclined outward from a bottom end to a top end (seen in Fig. 6 by the numeral 32), and
the outer wall of the liquid guide (surface 26 of tank assembly 12) is supported by the inner tank wall (outer wall of the liquid guide is supported on top of the edge of the inner tank wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qiu to incorporate the teachings of Plante of wherein the wall of the tank includes an inner tank wall that is inclined outward from a bottom end to a top end, and the outer wall of the liquid guide is supported by the inner tank wall in order to direct the water to the drain located in the center of the device. 

Regarding claim 18, Qiu teaches of the invention in claim 1, but does not appear to teach of wherein the wall of the tank includes an inner tank wall that is inclined outward from a bottom end to a top end, the outer wall of the liquid guide has upper and lower inclined surfaces separated by a stepped portion, and the lower inclined surface is supported by the inner tank wall.
Plante teaches of (Fig. 6) wherein the wall of the tank includes an inner tank wall (wall of bottom cover 32) that is inclined outward from a bottom end to a top end (seen in Fig. 6 by the numeral 32), the outer wall of the liquid guide (surface 26 of tank assembly 12) has upper and lower inclined surfaces separated by a stepped portion (Annotated Fig. 3 below), and the lower inclined surface is supported by the inner tank wall (supported by the inner tank wall 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qiu to incorporate the teachings of Plante of wherein the wall of the tank includes an inner tank wall that is inclined outward from a bottom end to a top end, the outer wall of the liquid guide has upper and lower inclined surfaces separated by a stepped portion, and the lower inclined surface is supported by the inner tank wall in order to position the liquid guide in the center and secure the liquid guide onto the tank. 

    PNG
    media_image4.png
    497
    367
    media_image4.png
    Greyscale

Annotated Fig. 3: Fig. 6 of Plante

Regarding claim 22, Qiu teaches of the invention in claim 1, and wherein the liquid guide includes an upper wall (cover 2) defining an upper surface of the liquid guide (upper surface of cover 2). 
Qiu does not appear to teach of the plate is provided above the upper wall.
Plante teaches of (Fig. 6) the plate (bowl 24) is provided above the upper wall (plate 24 is above the upper wall 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qiu to incorporate the teachings of Plante of the plate is provided above the upper wall in order to make it easier for an animal to access the liquid. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Plante, as applied to claim 1 above, and further in view of Stenberg (US 7,549,395).
Regarding claim 4, Qiu teaches of the invention in claim 1, but does not appear to teach of wherein an angle of 120 is formed between the wall of the tank and the outer wall of the liquid guide.
Stenberg teaches of (Fig. 3) wherein an angle of approximately 120 is formed between the wall of the tank (wall of vessel 20) and the outer wall of the liquid guide (outer wall of bowl assembly 21) but is silent on the exact angle formed between the wall of the tank and the outer wall of the liquid guide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qiu to incorporate the teachings of Stenberg of wherein an angle of approximately 120 is formed between the wall of the tank and the outer wall of the liquid guide in order to direct any splash from the liquid dispenser downwards to the tank. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle of 120, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6-8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Plante, as applied to claim 1 above, and further in view of Lipscomb et al. (US 9,575,323), hereinafter Lipscomb. 
Regarding claim 6, Qiu teaches of the invention in claim 1, but does not appear to teach of wherein a coating layer is coated on at least a part of an inner surface of the outer wall of the liquid guide.
Lipscomb teaches of wherein a coating layer is coated on at least a part of an inner surface of the outer wall of the liquid guide (inner surface of the outer wall of the cover 44) (Col. 12 lines 34-39, cover 44 preferably made of stainless steel, or another suitable material, such as a ceramic material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qiu to incorporate the teachings of Lipscomb of wherein a coating layer is coated on at least a part of an inner surface of the outer wall of the liquid guide in order to use a material that allow smooth flow of water.

Regarding claim 7, Qiu as modified teaches of the invention in claim 6, and Lipscomb further teaches of wherein the coating layer is made of stainless steel (Col. 12 lines 34-39, basin 43 and cover 44 preferably made of stainless steel)

Regarding claim 8, Qiu as modified teaches of the invention in claim 6, and Lipscomb further teaches of wherein the coating layer is made of a ceramic material (Col. 12 lines 34-39, basin 43 and cover 44 preferably made of a ceramic material).

Regarding claim 10, Qiu as modified teaches of the invention in claim 6, and wherein (Fig. 2) the inner surface of the outer wall includes a plurality of protrusions (protrudes outwards over the edge of the tank) and depressions (various depressions around the circumference).

Regarding claim 17, Qiu teaches of the invention in claim 10, and wherein a lower portion of the upper surface (box in Annotated Fig. 2 above) of the inner wall protrudes outward from the second vertical wall toward the outer wall (Annotated Fig. 2 above, the wall in the lower portion of the inner wall, as denoted in the box, protrudes outward from the second vertical wall toward the outer wall of cover 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu, Plante, and Lipscomb, as applied to claim 6 above, and further in view of Mai et al. (US 2019/0239476), hereinafter Mai. 
Regarding claim 9, Qiu as modified teaches of the invention in claim 6, but does not appear to teach of wherein the coating layer is made from the same material as a material of the plate.
Mai teaches of (Fig. 5) wherein the coating layer (base surface 58) is made from the same material as a material of the plate (plug 72) (¶0037 and 0040, the bowl 22, which includes the coating layer 58 and the plate 72, is made from one of glass, an injection molded plastic, silicone, ceramics, glass, bamboo, wood, metal, or any other water impermeable material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qiu to incorporate the teachings of Mai of wherein the coating layer is made from the same material as a material of the plate 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coating layer the same material as the plate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647